                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                              September 30, 2019
                                                                                          David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROBERT L. VANDERPLOEG,                            §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §       Civil Action No. H-19-1046
                                                  §
GA/SA PARTNERS, LP &                              §
GA/SA PROPERTIES, LLC,                            §
                                                  §
       Defendants.                                §

                                              ORDER

       Pending before the court is plaintiff Robert L. Vanderploeg’s motion for final default

judgment (Dkt. 14) against defendants GA/SA Partners, LP and GA/SA Properties, LLC.

       “Before default can be entered, the plaintiff must submit evidence supporting that the

defendant has been properly served.” Waraich v. Nat’l Australia Bank Ltd., No. CV H-18-4069,

2019 WL 1003625, at *2 (S.D. Tex. Feb. 28, 2019) (Rosenthal, J.) (citations omitted). “Under

Federal Rule of Civil Procedure 4(e)(1) & (h)(1)(A), a competent person may serve a foreign or

domestic corporation according to the law of the State in which the district court is located.” Hazim

v. Schiel & Denver Book Grp., No. CIV.A. H-12-1286, 2013 WL 2152109, at *2 (S.D. Tex. May

16, 2013). Texas Rule of Civil Procedure 106 provides two options for service: “in person,” or by

“mailing to the defendant by registered or certified mail, return receipt requested, a true copy of the

citation with a copy of the petition attached thereto.” Tex. R. Civ. P. 106(a).

       Plaintiff claims a “copy of the Complaint and Summons was served on Defendant, GA/SA

PARTNERS, LP, by delivering a true copy of said Summons and Complaint to Shukri I. Ganim,

Registered Agent, on March 22, 2019 at the address of 2142 W. Main, Houston, TX 77098.” Dkt.

14 ¶ 4. However, the proof of service shows that the summons was left with Barshar Dawlett, not
Shukri I. Ganim. Dkt. 8 at 2. Moreover, the proof of service does not reflect service at 2142 W.

Main—or any address for that matter—because the proof of service does not state where service was

effected (id.), which is required by Texas law. Tex. R. Civ. P. 107(b)(6) (return must state “the

address served”). The proof of service also fails to state “a description of what was served” beyond

the summons itself. Tex. R. Civ. P. 107(b)(3). And it fails to indicate the identification number and

the expiration date of the process server’s certification. Tex. R. Civ. P. 107(b)(10). Indeed, it is not

clear from the proof of service whether the person purporting to serve defendant was even

authorized to do so in accordance with Texas Rule of Civil Procedure 103.

        Plaintiff next claims a “copy of the Complaint and Summons was served on Defendant,

GA/SA PROPERTIES, LLC, by delivering a true copy of said Summons and Complaint to Shukri

I. Ganim, Registered Agent, on July 19, 2019 at the address of 38 Windemere Lane, Houston, TX

77063.” Dkt. 14 ¶ 5. However, the proof of service again fails to state a description of what was

served beyond the summons itself. See Tex. R. Civ. P. 107(b)(3). Nor does the return “substantially”

conform to the statement required by Texas Rule of Civil Procedure 107(e).

        Because plaintiff has not submitted evidence supporting that defendant has been properly

served, default cannot be entered and therefore plaintiff’s motion (Dkt. 14) is DENIED.

        Signed in Houston, Texas on September 30, 2019.




                                        _______________________________________
                                                     Gray H. Miller
                                             Senior United States District Judge
